—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered February 17, 2000, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. The question is whether, viewed in the totality of the circumstances, the defense provided by counsel constituted meaningful representation (see, People v Benevento, 91 NY2d 708; People v Ellis, 81 NY2d 854). Ineffective assistance of counsel may not be premised upon unsuccessful trial strategy by defense counsel (see, People v Baldi, 54 NY2d 137). Under the circumstances of this case, we find that the defense counsel provided meaningful representation.
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]), and in any event, is without merit (see, People v Calix, 236 AD2d 550). Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.